Exhibit 99.1 SAVE THE DATE: NOVAGOLD Fourth Quarter 2012 Results Release, Conference Call and Webcast January 24, 2013 — Vancouver, British Columbia — NOVAGOLD RESOURCES INC. (TSX, NYSE-MKT: NG) willrelease its fourth quarter financial results before market open February 12, 2013, followed by a conference call and webcast at 8:00 am PDT (11:00 am EDT) on the same day. The webcast and conference call-in details are provided below. Webcast: www.novagold.com North American callers: 1-866-202-1971 International callers: 1-617-213-8842 Participant Passcode: The webcast will be archived on NOVAGOLD’s website for one year and the conference call replay will be available for 14 days. To access the conference call replay please dial 1-888-286-8010 (North America), or 1-617-801-6888 (International), followed by your Access PIN: 14713098. For a transcript of the call please email info@novagold.com. NOVAGOLD Contact: Mélanie Hennessey Vice President, Corporate Communications Erin O’Toole Analyst, Investor Relations 604-669-6227 or 1-866-669-6227
